Citation Nr: 0942808	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  07-24 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to an initial compensable rating for residuals of 
a left wrist fracture.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1962 to May 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDING OF FACT

The Veteran's left wrist disability is manifested by 
subjective complaints only.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for residuals 
of a left wrist fracture have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-14, 4.40, 4.45, 4.59, 
Diagnostic Code 5215 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran by 
correspondence dated in April 2006 and August 2007.  Those 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist in completing his claim and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See Mayfield v. Nicholson, 19 Vet. App. 103, 110 
(2005); reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  

The claim for a compensable initial evaluation for residuals 
of a left wrist fracture is a downstream issue from the grant 
of service connection.  The Board notes that 38 C.F.R. § 
3.159 was revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed 
cannot be established."  38 C.F.R. § 3.159(b)(3) (2009).  
Hence, the duty to assist the Veteran has been satisfied.

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).


The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Rating 
factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  Further, the 
intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  
It is the intention to recognize actually painful, unstable 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. §§ 4.40, 4.45; 4.59, DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The Veteran's left wrist disability is rated by analogy under 
Diagnostic Code 5215.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5215, limitation of 
motion of the wrist, a 10 percent disability rating is 
warranted for dorsiflexion less than 15 degrees or palmar 
flexion limited in line with forearm.  This is the highest 
rating allowed under this Diagnostic Code.  Under Diagnostic 
Code 5216, ankylosis of the wrist, a 20 percent rating is 
warranted for favorable ankylosis in 20 to 30 degrees of 
dorsiflexion.

The normal range of wrist motion is 70 degrees dorsiflexion, 
80 degrees palmar flexion, 45 degrees of ulnar deviation, and 
20 degrees of radial deviation.  38 C.F.R. § 4.71, Plate I.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2009) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b).

Factual Background

The Veteran's service medical records show that in June 1962, 
the Veteran fell on his left wrist and sustained an injury 
over the radial aspect of his wrist.  It was noted that the 
Veteran was initially given an ace bandage and dismissed but 
that the Veteran returned to the orthopedic clinic because of 
persistent pain in the anatomic snuff box.  X-rays taken five 
days after the injury showed a displaced fracture of the 
distal 1/3 of the carpal navicular bone.  The Veteran was 
placed in a carpal navicular cast.  Service treatment notes 
from the Great Lakes US Naval Hospital dated September 1962 
showed that the Veteran's cast was removed and reported that 
x-rays showed that the navicular fracture line had healed.  

An August 2006 VA examination report shows that the examiner 
reviewed the claims file.  The Veteran stated that he had 
pain and stiffness in his left wrist since his injury.  He 
stated that he required the use of anti-inflammatory 
medication which he used twice daily once or twice a week.  
The Veteran stated that he experienced occasional cramping of 
his wrist with work, particularly when he tried to hold a 
wrench tightly.  He stated that flare-ups of wrist pain 
affected his work and that he had lost an average of five 
days of work per month due to flare-ups of his wrist pain.

On examination, the examining physician found no obvious 
swelling, redness or deformity of the left wrist in 
comparison to the right wrist.  Passive range of motion of 
the left wrist was 0 to 47 degrees of dorsiflexion and 
flexion of 0 to 30 degrees.  He had ulnar deviation to 22 
degrees and radial deviation was limited to 12 degrees.  
Active range of motion was the same in extension and flexion 
but ulnar deviation active range of motion was 0 to 35 
degrees and radial deviation was 0 to 20 degrees.  The 
Veteran expressed pain at the end of motion in the radial 
side of his left wrist with passive dorsiflexion and with 
ulnar deviation.  There was no evidence of lack of endurance 
with 10-time repetitive flexion-extension of the left wrist.  
X-ray studies were found to show mild first carpometacarpal 
joint osteoarthritis.  The navicular bone was reported as 
normal and no radiocarpal cartilage or bony abnormalities 
were found.  The examining physician concluded that the 
Veteran had no radiological evidence of post-injury 
complications in the form of post-traumatic osteo-arthritis.  
The physician added that the Veteran's left wrist symptoms 
and limitation in range of motion could not be attributed to 
his previous fracture of the left carpal navicular bone due 
to the lack of evidence of post-traumatic bony changes or 
osteoarthritic changes.  

In an August 2007 statement in support of his claim, the 
Veteran stated that he had used a wrist support while he was 
in service and after service.  The Veteran stated that since 
his left wrist injury, he sustained restricted movement in 
his wrist and intermittent pain with use of his wrist which 
caused him to drop objects he held in that hand.  The Veteran 
stated that his wrist pain sometimes caused him to lose the 
use of his wrist for a day or so.  




Analysis

The Veteran essentially maintains that his June 1962 injury 
has caused him pain, restricted his motion and interfered 
with his work to such an extent as to warrant a compensable 
rating.  

The Board finds that, while the Veteran's movement is 
restricted, the available medical evidence, the Veteran's 
August 2006 VA examination, does not show that that 
limitation is attributed to the Veteran's in-service injury.  
In some cases a veteran can be given a 10 percent disability 
rating because of arthritis where the limitation of motion of 
the joint is noncompensable under the appropriate diagnostic 
code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Read 
together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide 
that painful motion due to degenerative arthritis, which is 
established by x-ray, is deemed to be limitation of motion 
and warrants the minimum compensable rating for the joint, 
even if there is no actual limitation of motion.  Lechtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991).  In this case, 
however, the Veteran is not entitled to a separate evaluation 
based on painful motion as his osteoarthritis of the 
carpometacarpal joint has not been linked to his in-service 
injury.  

As the medical evidence fails to show that the Veteran's 
current symptoms, namely stiffness and restriction of 
movement, are a result of his in-service injury, the Veteran 
cannot be evaluated for limitation of motion of the wrist. 
Further, although the Veteran is competent to report the left 
wrist symptoms he has experienced, as a layperson, his 
opinion that his symptomatology is a residual of the 
inservice injury has little probative value. See 38 C.F.R. 
§ 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate. Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability. If 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required. Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009). 
Here, the Board finds that the disability picture presented 
by the residuals of a left wrist fracture are appropriately 
contemplated by the rating schedule. Therefore, referral for 
consideration of an extraschedular evaluation is not 
warranted. Thun.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the Veteran's claim.


ORDER

Entitlement to an initial compensable rating for residuals of 
a left wrist fracture is denied.  



________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


